United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
DEPARTMENT OF COMMERCE,
U.S. CENSUS BUREAU, Toledo, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0367
Issued: March 27, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 22, 2015 appellant, through counsel, filed a timely appeal from a July 28,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has more than 10 percent left lower extremity permanent
impairment and more than 8 percent left upper extremity permanent impairment, for which she
previously received schedule awards.
FACTUAL HISTORY
On April 9, 2010 appellant, then a 62-year-old enumerator, filed a traumatic injury claim
(Form CA-1) alleging that she sustained injuries in a motor vehicle accident on April 6, 2010
while in the performance of duty. OWCP has accepted the claim for left ankle fracture and left
arm distal radius fracture (Colles fracture). Appellant received wage-loss compensation through
May 31, 2010, returned to work part time, and her employment was terminated as of
July 31, 2010.
Appellant filed a claim for a schedule award (Form CA-7) on December 29, 2010.
OWCP sent the treating physician, Dr. Robert Kalb, an orthopedic surgeon, a December 29,
2011 letter requesting information regarding whether appellant had permanent impairment of
either the left upper or lower extremity. In a January 4, 2011 report, Dr. Kalb provided a history
and results on examination. He completed a permanent impairment worksheet for the lower
extremity and indicated that appellant had sustained no permanent impairment. As to the upper
extremity, Dr. Kalb responded to the December 29, 2011 and indicated that she had left wrist
pain, but no permanent impairment as there was full range of motion (ROM).
By report dated February 10, 2011, an OWCP medical adviser opined that appellant had
no left leg or arm permanent impairment.
By decision dated February 14, 2011, OWCP denied the claim for a schedule award. It
found that the medical evidence of record failed to establish an employment-related permanent
impairment.
Appellant, through counsel, requested a hearing before an OWCP hearing representative
on March 2, 2011. She submitted a report dated March 18, 2011 from Dr. William Grant, a
Board-certified internist, who opined that she had 19 percent left arm permanent impairment
based on the condition of entrapment neuropathy. Dr. Grant also opined that appellant had 21
percent left leg permanent impairment.
By decision dated August 18, 2011, the hearing representative remanded the case for
further development. She found that the medical evidence from Dr. Grant was sufficient to
require further development.
OWCP referred appellant to Dr. Richard Deerhake, a Board-certified orthopedic surgeon,
for a second opinion examination. In a report dated January 10, 2012, Dr. Deerhake provided a
history and results on examination. He opined that appellant had eight percent left upper
extremity permanent impairment based on loss of ROM in the left wrist. For the left lower
extremity, Dr. Deerhake found that she had 10 percent permanent impairment using the
diagnosis-based impairment (DBI) method.

2

An OWCP medical adviser reviewed Dr. Deerhake’s report and, in a March 5, 2012
report, indicated that he concurred there was 10 percent left lower extremity permanent
impairment. He opined that he disagreed with Dr. Deerhake regarding the impairment assigned
to the left upper extremity. The medical adviser opined that the permanent impairment based on
loss of wrist ROM was four percent. A second medical adviser reviewed Dr. Deerhake’s
January 10, 2012 report and, in a May 3, 2012 report, opined that the left upper extremity
impairment was eight percent. However, he indicated that Dr. Deerhake had used 50 degrees of
extension and flexion, with 10 degrees adduction. According to the medical adviser, this would
result in an eight percent left upper extremity permanent impairment.
By decision dated May 7, 2012, OWCP issued a schedule award for 10 percent left lower
extremity permanent impairment and 8 percent left upper extremity permanent impairment. The
period of the award was 28.80 weeks for the left leg and 24.96 weeks for the left arm,
commencing November 10, 2011.
On May 30, 2012 appellant, through counsel, again requested a hearing before an OWCP
hearing representative. A hearing was held on September 11, 2012. By decision dated
November 21, 2012, the hearing representative affirmed the May 7, 2012 decision. She found
that the medical evidence of record did not establish more than 10 percent left lower extremity
permanent impairment or 8 percent left upper extremity permanent impairment.
On June 19, 2013 appellant submitted a February 7, 2013 report from Dr. John Dunne, an
osteopath. Dr. Dunne provided a history and results on examination, including ROM test results
for the left wrist and ankle. For the left ankle and foot, he reported 10 degrees dorsiflexion, 20
degrees plantar flexion, 5 degrees eversion, and 15 degrees inversion. Dr. Dunne opined that
there was no applicable diagnosis under the wrist regional grid of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides). He opined that, for loss of wrist ROM, appellant had 10 percent left arm permanent
impairment. For the left lower extremity, Dr. Dunne found that she had 18 percent permanent
impairment based on loss of ROM.
An OWCP medical adviser reviewed Dr. Dunne’s report and submitted a November 29,
2013 report. He opined that appellant’s left upper extremity permanent impairment was four
percent. The medical adviser reported that the DBI method was “the preferred method” of
evaluation. He also indicated that he felt the ROM results were “unreliable” for wrist flexion
and extension. According to the medical adviser, applying the wrist regional grid resulted in
four percent left upper extremity permanent impairment. As to lower extremity impairment, he
again indicated that the DBI method was preferred, and that the ROM results were unreliable.
The medical adviser opined that appellant had eight percent left lower extremity permanent
impairment based on the diagnosis of left ankle fracture with mild motion loss.
On June 30, 2014 appellant submitted a May 16, 2014 report from Dr. Dunne. In this
report, Dr. Dunne wrote that he disagreed with OWCP’s medical adviser’s November 29, 2013
report. He asserted that all ROM test results were determined in accord with the A.M.A.,
Guides, including taking the average of three or more ROM assessments. Dr. Dunne also
indicated that he disagreed with the medical adviser as to the use of the DBI method taking
preference over the ROM method as to the wrist. He noted that for upper extremities the DBI

3

grids refer to the ROM method. Dr. Dunne opined that this should apply to the lower extremities
as well.
OWCP’s medical adviser submitted a July 30, 2014 report. He again indicated that
appellant had four percent left upper extremity permanent impairment and eight percent left
lower extremity permanent impairment.
By decision dated November 6, 2014, OWCP found that appellant was not entitled to an
additional schedule award. It found that the medical evidence did not establish an additional
upper or lower extremity permanent impairment.
Appellant, through counsel, requested a hearing before an OWCP hearing representative
on November 14, 2014. A hearing was held on June 1, 2015.
By decision dated July 28, 2015, the hearing representative affirmed the November 6,
2014 OWCP decision. He held that the probative medical evidence did not establish more than
10 percent left lower extremity permanent impairment or 8 percent left upper extremity
permanent impairment.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement FECA program with the Director of OWCP.3 Section 8107 of
FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use
of specified members, functions, and organs of the body.4 FECA, however, does not specify the
manner by which the percentage loss of a member, function, or organ shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires
the use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.5
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.

3

See 20 C.F.R. §§ 1.1-1.4.

4

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
5

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

4

5 U.S.C.

As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).6 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.7
In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
extremity to be rated. With respect to the ankle, the relevant portion of the leg (foot) for the
present case, reference is made to Table 16-2 (Foot and Ankle Regional Grid) beginning on page
501.8 After the Class of Diagnosis (CDX) is determined from the Foot and Ankle Regional Grid
(including identification of a default grade value), the net adjustment formula is applied using the
grade modifier for Functional History (GMFH), grade modifier for Physical Examination
(GMPE), and grade modifier for Clinical Studies (GMCS). The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9 Under Chapter 2.3, evaluators are
directed to provide reasons for their impairment rating choices, including choices of diagnoses
from regional grids and calculations of modifier scores.10
Chapter 16 of the sixth edition of the A.M.A., Guides, pertaining to the lower extremities,
provides that DBI is the primary method of calculation for the lower limb and that most
impairments are based on the DBI where impairment class is determined by the diagnosis and
specific criteria as adjusted by the grade modifiers for functional history, physical examination,
and clinical studies.11 Chapter 16 further provides: “Alternative approaches are also provided
for calculating impairment for peripheral nerve deficits, complex regional pain syndrome,
amputation, and [ROM]. [ROM] is primarily used as a physical examination adjustment factor
and is only used to determine actual impairment values when it is not possible to otherwise
define impairment.”12
ANALYSIS
With respect to the left lower extremity, appellant received a schedule award on May 7,
2012 for 10 percent permanent impairment. She submitted a report dated February 7, 2013 from
Dr. Dunne, who opined that she had 18 percent permanent impairment to the left lower
extremity. Dr. Dunne used a ROM method and reported that he was applying Tables 16-20
6

See Federal (FECA) Procedure Manual Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
7

Isidoro Rivera, 12 ECAB 348 (1961).

8

See A.M.A., Guides 501-07 (6th ed. 2009).

9

Id. at 515-22.

10

Id. at 23-28.

11

Id. at 497.

12

Id.

5

through 16-22, and Table 16-25. The first question presented is whether a ROM method is
appropriate in this case.
As noted above, the DBI method is the primary method of lower extremity permanent
impairment evaluation. The ROM method is used to determine actual impairment values of the
lower extremities only when it is not possible to otherwise define impairment.13 Dr. Dunne fails
to explain why the percentage of impairment could not be defined under Table 16-2. He refers to
the lack of an applicable rating for the wrist in his February 7, 2013 report, but does not discuss
the ankle. In his May 16, 2014 report, Dr. Dunne again discusses the upper extremity with
respect to ROM. OWCP’s medical adviser identified the diagnosis of ankle fracture under Table
16-2, which is an accepted condition. The Board finds that the medical adviser properly
determined the left lower extremity impairment should be evaluated using the DBI method.
OWCP’s medical adviser identifies class 1 (mild problem) for an ankle fracture with mild
motion deficits and/or mild malalignments.14 This is consistent with the findings of Dr. Dunne.
The medical adviser reported 10 degrees dorsiflexion and 20 degrees plantar flexion for the left
ankle. Under Table 16-22, this is a mild impairment.15 Dr. Dunne also reported 5 degrees
eversion and 15 degrees of inversion, which are mild impairments under Table 16-20.16
The grade C (default) impairment is 10 percent under Table 16-2. The medical adviser
applied the net adjustment formula noted above, and found an adjustment of -1 to a grade B
impairment of eight percent. The net adjustment was based on grade modifiers for functional
history of 1 (mild problem) and physical examination of 0 (stable, no consistent findings).17
The Board finds that the opinion of OWCP’s medical adviser represents the weight of the
evidence with respect to left lower extremity permanent impairment. OWCP’s medical adviser
properly applied the A.M.A., Guides using the DBI method, finding that the left lower extremity
permanent impairment was eight percent. The probative evidence does not establish more than
10 percent left lower extremity permanent impairment for which appellant previously received a
schedule award.
With respect to the upper extremity, the Board finds that the case is not in posture for
decision. Dr. Dunne used the ROM method with respect to the upper extremity, opining that the
DBI method was not appropriate in this case. The Board has found that OWCP has
inconsistently applied Chapter 15 of the sixth edition of the A.M.A., Guides when granting
schedule awards for upper extremity claims. No consistent interpretation has been followed
13

E.M., Docket No. 14-0311 (issued July 8, 2014).

14

A.M.A., Guides 503, Table 16-2.

15

Id. at 549 Table 16-22. While OWCP’s medical adviser referred to the ROM results as unreliable, Dr. Dunne
indicated in his May 16, 2014 report that he followed A.M.A., Guides requirements for ROM.
16

Id. at Table 16-20.

17

See id. at 516-17, Table 16-6 and Table 16-7. The medical adviser did not use a grade modifier for clinical
studies. When clinical studies are used to establish the diagnosis class, it is not used as a grade modifier. A.M.A.,
Guides 500.

6

regarding the proper use of the DBI or the ROM methodologies when assessing the extent of
permanent impairment for schedule award purposes.18 The purpose for the use of uniform
standards is to ensure consistent results and to ensure equal justice under the law to all
claimants.19 In T.H., the Board concluded that OWCP physicians are at odds over the proper
methodology for rating upper extremity impairment, having observed attending physicians,
evaluating physicians, second opinion physicians, impartial medical examiners, and district
medical advisers use both DBI and ROM methodologies interchangeably without any consistent
basis. Furthermore, the Board has observed that physicians interchangeably cite to language in
the first printing or the second printing when justifying use of either ROM or DBI
methodologies. Because OWCP’s own physicians are inconsistent in the application of the
A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent results and equal
justice under the law for all claimants.20
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the July 28, 2015 decision
with respect to the upper extremity. Following OWCP’s development of a consistent method for
calculating permanent impairment for upper extremities to be applied uniformly, and such other
development as may be deemed necessary, OWCP shall issue a de novo decision on appellant’s
claim for an additional upper extremity schedule award.
CONCLUSION
The Board finds that appellant has failed to establish more than 10 percent left lower
extremity permanent impairment, for which she previously received a schedule award. The
Board further finds that the case is not in posture with respect to left upper extremity permanent
impairment, and the case is therefore remanded for further development consistent with this
decision.

18

T.H., Docket No. 14-0943 (issued November 25, 2016).

19

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

20

Supra note 18.

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 28, 2015 is affirmed with respect to left lower extremity
permanent impairment, and set aside and remanded for further action consistent with this
decision with respect to left upper extremity permanent impairment.
Issued: March 27, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

